Title: Notes on Debates, 13 January 1783
From: Madison, James
To: 

 
Monday Jany. 13.
Report on the valuation of land was referred to a Grand Committee.
A motion was made by Mr. Peters 2ded. by Mr Madison “that a committee be appointed to consider the expediency of making further applications for loans in Europe. & to confer with the Superintdt. of Finance on the subject.” In support of this motion Mr. P. observed that notwithstanding the uncertainty of success the risk of appearing unreasonable in our demands on France, and the general objections agst. indebting the U. S. to foreign nations, the crisis of our affairs demanded the experiment; that money must if possible be procured for the army and there was ground to expect that the Ct. of France wd. be influenced by an apprehension that in case of her failure & of a pacification, G. B. might embrace the opportunity of substituting her favours. Mr. Madison added that it was expedient to make the trial because if it failed our situation cd. not be made worse, that it would be prudent in France & therefore it might be expected of her, to afford the U. S. such supplies as would enable them to disband their army in tranquility, lest some internal convulsions might follow external peace, the issue of which ought not to be hazarded, that as the affections & gratitude of this Country as well as its separation from G. B. were her objects in the Revolution, it would also be incumbent on her to let the army be disbanded under the impression of deriving their rewards through her friendship to their Country; since their temper on their dispersion through the several States and being mingled in the public councils, would very much affect the general temper towards France, and that if the pay of the army could be converted into a consolidated debt bearing interest, the requisitions on the States for the principal might be reduced to requisitions for the interest, and by that means a favorable revolution so far introduced into our finances.
The Motion was opposed by Mr. Dyer because it was improper to augment our foreign debts, & would appear extravagant to France. Several others assented to it with reluctance; and several others expressed serious scruples as honest men agst. levying contributions on the friendship or fears of France or others, whilst the unwillingness of the States to invest Congress with permanent funds rendered a repayment so precarious. The motion was agreed to, and the Committee chosen Mr. Ghoram, Mr. Peters, Mr. Izzard.
In the evening according to appointment the Grand Committee gave an audience to the deputies from the army, viz Genl. McDougal & Cols. Ogden & Brooks. The first introduced the subject by acknowledging the attention manifested to the representations of the army by the appt. of so large a committee. his observations turned chiefly on the 3. cheif topics of the memorial, namely an immediate advance of pay, adequate provision for the residue and half pay—on the first he insisted on the absolute necessity of the measure to soothe the discontents both of the officers & Soldiers, painted their sufferings & services, their successive hopes & disappointments throughout the whole war, in very high coloured expressions, and signified that if a disappointment were now repeated the most serious consequences were to be apprehended; that nothing less than the actual distresses of the army would have induced at this crisis so solemn an application to their country, but tht. the seeming approach of peace, and the fear of being still more neglected when the necessity of their services should be over, strongly urged the necessity of it. His two colleagues followed him with a recital of various incidents & circumstances tending to evince the actual distresses of the army, the irritable state in which the deputies left them and, the necessity of the consoling influence of an immediate advance of pay. Col: Ogden said he wished not indeed to return to the army if he was to be the messenger of disappointment to them. The deputies were asked 1st. what particular steps they supposed would be taken by the army in case no pay cd. be immediately advanced; to which they answered that it was impossible to say precisely, that altho’ the Sergeants & some of the most intelligent privates had been often observed in sequestered consultations, yet it was not known that any premeditated plan had been formed; that there was sufficient reason to dread that at least a mutiny would ensue, and the rather as the temper of the officers, at least those of inferior grades, would with less vigor than heretofore, struggle agst. it. They remarked on this occasion, that the situation of the officers was rendered extremely delicate & had been sorely felt, when called upon to punish in Soldiers a breach of engagements to the public which had been preceeded by uniform & flagrant breaches by the latter of its engagements to the former. General McDougal said that the army were verging to that state which we are told will make a wise man mad, and Col: Brooks said that his apprehensions were drawn from the circumstance that the temper of the army was such that they did not reason or deliberate cooly on consequences, & therefore a disappointment might throw them blindly into extremities. They observed that the irritations of the army had resulted in part from the distinctions made between the Civil & military lists, the former regularly receiving their salaries, and the latter as regularly left unpaid. They mentioned in particular that the members of the Legislatures would never agree to an adjournment without paying themselves fully for their services. In answer to this remark it was observed that the Civil officers on the average did not derive from their appointments more than the means of their subsistance; and that the military altho not furnished with their pay properly so called were in fact furnished with the same necessaries.
On the 2d. point towit “adequate provision for the general arrears due to them.” the deputies animadverted with surprize and even indignation on the repugnance of the States, some of them at least, to establish a fœderal revenue for discharging the fœderal engagements. They supposed that the ease not to say affluence with wch. the people at large lived sufficiently indicated resources far beyond the actual exertions, and that if a proper application of these resources was omitted by the Country & the army thereby exposed to unnecessary sufferings, it must naturally be expected that the patience of the latter wd. have its limits. As the deputies were sensible that the general disposition of Congress strongly favoured this object, they were less diffuse on it. Genl. McDougal made a remark wch. may deserve the greater attention as he stepped from the tenor of his discourse to introduce it, and delivered it with peculiar emphasis: He said that the most intelligent & considerate part of the army were deeply affected at the debility and defects in the federal Govt. and the unwillingness of the States to cement & invigorate it; as in case of its dissolution, the benefits expected from the Revolution wd. be greatly impaired, and as in particular, the contests which might ensue amg. the States would be sure to embroil the officers which respectively belonged to them.
On the 3d. point to wit “half pay for life” they expressed equal dissatisfaction at the States which opposed it, observing that it formed a part of the wages stipulated to them by Congress & was but a reasonable provision for the remnant of those lives which had been freely exposed in the defence of their country, and would be incompatible with a return to occupations & professions for which military habits of 7 years standing unfitted them. They complained that this part of their reward had been industriously and artfully stigmatized in many states with the name of pension, altho’ it was as reasonable that those who had lent their blood and services to the public sd. receive an annuity thereon, as those who had lent their money; and that the officers whom new arrangements had from time to time excluded, actually laboured under the opprobrium of pensioners, with the additional mortification of not receiving a shilling of the emolumts. They referred however to their Memorial to shew—that they were authorised & ready to commute their half pay for any equivalent & less exceptionable provision.
After the departure of the deputies, the Grand Committee appointed a subcommittee consisting of Mr. Hamilton, Mr. Madison & Mr. Rutlidge to report arrangements in concert with the Superintendt. of Finance for their consideration.
